DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-19 are pending as amended on 12/21/2020. Claims 4, 5 and 14-19 stand withdrawn from consideration.
The previously set forth rejections (in the action mailed 9/24/2020) have been modified below solely to reflect the amendments to the present claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

Claims 1-3, 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim et al (US 2009/0292128) in view of Thornton (Extraction, Liquid-liquid, www.thermopedia.com/content/752/ 14 February 2011, accessed 9/18/2020, pp 1-10) and Muller et al (“Liquid-liquid Extraction,” Ullmann’s Encyclopedia of Industrial Chemistry 6th Edition, 2003, vol 19; Pages 673-726; copy provided by Applicant). 
Guggenheim discloses that the production of low color polyetherimides (PEIs), including its intermediates such as bisimides, may be affected by producing an improved purity intermediate of 4-nitro-N-alkylphthalimide (4-NPI) (abstract). Guggenheim teaches that lower color resins have a wider range of commercial uses [0003]. Guggenheim teaches removal of 3-nitro-N-alkylphthalimide and proton-bearing 
As to claims 1, 7, and 10-13, Guggenheim teaches that the bisimide can be prepared by reacting bisphenate bis-alkali metal salt (corresponding to the presently recited dialkali metal salt of a dihydroxy aromatic compound) with 4-NPI (corresponding to the presently recited reactive substituted phthalimide) [0089-92]. Guggenheim teaches purifying the bisimide to remove by-products, which include monoimides (corresponding to the presently recited mono-substituted salt of the dihydroxy aromatic compound) and unreacted starting materials (which would include the presently recited dialkali metal salt). See [0093]. In light of Guggenheim’s disclosure in [0093], it is evident that the product mixture from the reaction of dialkali metal salt and 4-NPI includes the desired aromatic bisimide product, and at least one of the dialkali metal salt starting material and the mono-substituted salt of the dihydroxy aromatic compound.
In example 12, Guggenheim discloses preparation of a bisimide, as described above, from reaction of 4-nitro-N-methylphthalimide and BPA disodium salt in toluene (a non-polar organic solvent) in the presence of a phase transfer catalyst (HEG-Cl), including a purification step of adding 1% aqueous sodium hydroxide to the reaction product mixture in toluene, in order to carry out extraction of the product mixture at 80 C to afford pure bisimide [0141]. In a substantially similar larger scale example (example 13), Guggenheim discloses carrying out an extraction using successive washes of 1% aqueous sodium hydroxide at 80 C, with agitation, to afford pure bisimide [0145-6]. 
BPA disodium salt has a structure according to M+O-Z-O+M, wherein M is sodium and Z is 2,2-(4-phenylene)isopropylidene. 4-NPI has a structure according to the second formula recited in claim 1, wherein X is nitro and R1 is C1 alkyl (i.e., methyl). The monoimide and bisimide reaction products have structures according to the third and fourth formulas of claim 1, and the bisimide further has a structure corresponding to the first named compound recited in claim 12.
While Guggenheim teaches the liquid-liquid extraction of the product mixture in toluene with 1% aqueous sodium hydroxide at 80 C with agitation, as established above, Guggenheim fails to specifically teach carrying out the liquid-liquid extraction in a column. 
Thornton teaches that liquid-liquid extraction is a countercurrent separation process for isolating the constituents of a liquid mixture (p 1, first paragraph). Thornton teaches that extractors are specialized equipment designed to bring the phases together in such a manner that rapid transfer of solute takes place from one phase to the other, followed by subsequent phase separation (p 3, lower half). Thornton teaches that it is more usual to employ some form of column contactor (p 3), and describes several types (p 4, figure 2, (c) through (g)). Thornton teaches improving achievable extraction efficiency by supplying energy to the contactor, such as by using a column with coaxial rotating members or a pulsed column (p 4). 
Muller similarly teaches that liquid-liquid extraction is a separation process which depends on the mass transfer of a component to be extracted from a first liquid phase to a second one (p 674). Muller teaches that the required number of stages to achieve a particular degree of depletion of a solute in a feed solution can be determined (section 
In light of the disclosures of Thornton and Muller, it is evident that utilizing a column to carry out liquid-liquid extraction was well established in the chemical industry as a way to remove undesired components from a mixture. Additionally, as disclosed in both Muller and Thornton, the person having ordinary skill in the art would have been motivated to utilize an agitated column in order to improve the separation efficiency of liquid-liquid extraction. It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted 4-NPI and BPA disodium salt in toluene at either a laboratory scale (example 12) or industrial scale (example 13) and extractively purified the bisimide/toluene product mixture using 1% aqueous sodium hydroxide at 80 C, as taught by Guggenheim, by introducing the product mixture into a liquid-liquid extraction column with mechanical agitation (e.g., rotary agitation), as described in both Muller and Thornton, either in place of or subsequent to the extractive purification step disclosed in Guggenheim, in order to efficiently remove impurities from the bisimide product (e.g., according to the clarity requirements for the polyetherimide ultimately produced therefrom).
Furthermore, Guggenheim clearly desires production of high purity intermediates in order to reduce color in the final polymer product, and teaches extraction with 
As to claim 2, modified Guggenheim suggests a method according to claim 1, as set forth above. In particular, modified Guggenheim suggests a method for producing aromatic bisimide comprising reacting 4-NPI and BPA disodium salt in toluene at either a laboratory scale (example 12) or industrial scale (example 13) and extractively purifying the bisimide/toluene product mixture using 1% aqueous sodium hydroxide, as taught by Guggenheim, by introducing the product mixture into an agitated liquid-liquid extraction column, as described in both Muller and Thornton, subsequent to the extractive purification step disclosed in Guggenheim, in order to efficiently achieve any desired depletion of impurities from the bisimide product. In the process suggested by modified Guggenheim as suggested above, the extractive purification with three portions of aqueous sodium hydroxide exemplified by Guggenheim corresponds to the presently recited step of adding water to the product mixture and separating into an aqueous phase (containing impurities) and organic phase (containing the desired aromatic bisimide product). In a process as suggested by modified Guggenheim which 
As to claim 3, modified Guggenheim suggests a method according to claim 1, as set forth above. As previously discussed, Guggenheim teaches purifying the bisimide to remove by-products, which include monoimides (corresponding to the presently recited mono-substituted salt of the dihydroxy aromatic compound) and unreacted starting materials [0093]. The unreacted starting materials would include both the presently recited dialkali metal salt and the corresponding dihydroxy aromatic compound, as the two are in equilibrium). Therefore, the product mixture of modified Guggenheim must include dialkali metal salt and dihydroxy aromatic compound (unreacted starting materials), mono-substituted salt of the dihydroxy aromatic compound (monoimide byproduct) and aromatic bisimide (desired product). 
As to claim 6, modified Guggenheim suggests a method according to claim 1, as set forth above. As set forth above, Guggenheim exemplifies a laboratory scale procedure (example 12, [0141]), which is a batchwise process. When carrying out the process suggested by modified Guggenheim at a laboratory scale as exemplified by Guggenheim in example 12, it would have been obvious to the person having ordinary skill in the art to have introduced the product to be purified into an extraction column utilizing a batch process, as a continuous purification procedure would not have been appropriate given the relatively small batchwise scale of the reaction and relatively small amount of product needing purification. 
As to claim 8, modified Guggenheim suggests a method according to claim 1, as set forth above. Guggenheim exemplifies extractive purification at a temperature of 80 C [0141]. Additionally, given that no pressure is specified, there is reasonable basis to conclude that Guggenheim’s procedure is carried out at atmospheric pressure (i.e., 1 atm). When carrying out an extractive purification of Guggenheim’s product mixture in toluene utilizing 1% aqueous sodium hydroxide in a liquid-liquid extraction column, as suggested by Guggenheim, Muller and Thornton, it would have been obvious to the person having ordinary skill in the art to have selected the temperature (80 C) and pressure (1 atm) conditions utilized by Guggenheim, as such conditions were known to be suitable for the transfer of contaminants from the organic phase to the aqueous extract phase. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered.
The rejection of claims 3 and 10 under 35 USC 112 has been overcome by the amendment to the claims.
Applicant argues (p 13, second paragraph; page 14, last paragraph) that Guggenheim is not particularly concerned with bisimide purity, and instead focuses on improving the purity of the 4-NPI intermediate. However, Guggenheim explicitly teaches that “the bisimide can be recovered from the reaction mixture and purified by a variety of procedures” (see [0093]), and provides two examples (12 and 13) which contain descriptions of liquid-liquid extraction procedures utilized to improve bisimide purity. Therefore, Applicant’s argument that Guggenheim is not particularly concerned with 
Applicant further argues (p 13) that Guggenheim does not contemplate use of an extraction column for purifying aromatic bisimide, so there is no reasonable basis to suggest that a person having ordinary skill in the art would have contemplated this. However, as set forth in the rejection of record, Guggenheim explicitly contemplates use of agitated liquid-liquid extraction for purifying aromatic bisimide. Guggenheim was not relied upon for specifically disclosing the use of a column for carrying out the extraction. Rather, Thornton and Muller were relied upon as secondary references to establish that utilizing a column to carry out liquid-liquid extraction was well established in the chemical industry as a way to remove undesired components from a mixture, and that it would have been within the level of skill in the art to determine a number of stages required to achieve a particular degree of impurity depletion. Therefore, Applicant’s argument that Guggenheim fails to teach that a column is utilized to carry out the disclosed liquid liquid extraction of bisimide, and that Guggenheim fails to teach a number of stages required to reach a particular impurity level, is unpersuasive, as Guggenheim was not relied upon for these features.
Applicant argues (p 14, first full paragraph) that Thornton and Muller fail to remedy the deficiencies of Guggenheim because they are generic, and not related to the purification of aromatic bisimides in particular. However, given the generic nature of Thornton and Muller, the person having ordinary skill in the art would have recognized their general applicability to purification processes involving solvent (liquid-liquid) prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (D).
Applicant argues (p 14, last paragraph) that it would not have been a straightforward choice to select a liquid-liquid extraction column for Guggenheim’s purification step. However, Applicant has not provided any particular reasoning or explanation to support this position, and therefore, the examiner maintains that the disclosures of Thornton and Muller adequately establish that utilizing a column was a known technique for carrying out a liquid-liquid extraction, and would have been part of the ordinary capabilities of one skilled in the art.
Applicant argues (pp 14-15) that the unexpected results demonstrated by the present inventors could not have been predicted based on the prior art. Applicant cites instant Table 1, showing reduction of residual BPA to non-detectable levels, with a prima facie case of obviousness.
Applicant argues (p 15) that in view of the present amendment to claim 1, the claim is now aligned with the examples which achieve unexpected lowering of the content of residuals. However, instant examples 1-4 describe purification utilizing a specific column with a specific diameter, specific agitator and agitation rate, and a specific number of separation stages having a specific height. In contrast, the present claims are not limited to any particular type of extraction column. Therefore, arguendo that Applicant’s examples demonstrate unexpectedly low levels of impurity by utilizing an extraction column, Applicant has not shown that such results would be achieved regardless of the diameter, height, agitation and separation stages of the column. Therefore, Applicant has not provided sufficient evidence to show that the purification results of the instant examples would be obtained for all methods encompassed by the present claims. Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766